[Cite as State ex rel. Hoffman v. Eyster, 2012-Ohio-597.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                       :    JUDGES:
STATE OF OHIO, EX REL.                                 :    Patricia A. Delaney, P.J.
MATTHEW J. HOFFMAN                                     :    William B. Hoffman, J.
                                                       :    Julie A. Edwards, J.
                                      Relator          :
                                                       :    Case No. 11CA24
-vs-                                                   :
                                                       :
                                                       :    OPINION
JUDGE OTHO EYSTER

                                Respondent




CHARACTER OF PROCEEDING:                                      Writ of Mandamus and Procedendo

JUDGMENT:                                                    Denied

DATE OF JUDGMENT ENTRY:                                      February 10, 2012

APPEARANCES:

For Relator                                                  For Respondent

MATTHEW J. HOFFMAN                                           NO APPEARANCE
#A645571
Toledo Correctional Institution
2001 East Central Avenue
Toledo, Ohio 43608
[Cite as State ex rel. Hoffman v. Eyster, 2012-Ohio-597.]


Edwards, J.

        {¶1}     Relator, Matthew J. Hoffman, has filed a “Petition for Writ of Mandamus

and of Procedendo” requesting a writ be issued which would require Respondent to rule

on two outstanding motions filed with the trial court.

        {¶2}     For a writ of mandamus to issue, the relator must have a clear legal right

to the relief prayed for, the respondents must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St.3d 28, 6 OBR 50,

451 N.E.2d 225.

        {¶3}     A writ of procedendo has “the limited purpose of [requiring] a lower court

to go forward ‘when a court has either refused to render a judgment or has

unnecessarily delayed proceeding to judgment.’ State ex rel. Miley v. Parrott (1996), 77

Ohio St.3d 64, 65, 671 N.E.2d 24.” State ex rel. Lemons v. Kontos 2009 WL 4756269,

2 (Ohio App. 11 Dist.).

        {¶4}     The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.
Knox County App. Case No. 11CA24                                                       3


      {¶5}    Subsequent to the filing of the instant petition, Respondent ruled on the

two outstanding motions filed by Relator in the trial court. For this reason, we find the

petition has become moot.

      {¶6}    For this reason, the request for the issuance of a writ of mandamus and/or

procedendo is denied.




By: Edwards, J.

Delaney, P.J. and

Hoffman, J. concur

                                                  ______________________________



                                                  ______________________________



                                                  ______________________________

                                                               JUDGES

JAE/ads0113
[Cite as State ex rel. Hoffman v. Eyster, 2012-Ohio-597.]


                 IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.                                  :
MATTHEW J. HOFFMAN                                      :
                                                        :
                                         Relator        :
                                                        :
                                                        :
-vs-                                                    :       JUDGMENT ENTRY
                                                        :
JUDGE OTHO EYSTER                                       :
                                                        :
                                   Respondent           :       CASE NO. 11CA24




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

Complaint is denied. Costs waived.




                                                            _________________________________


                                                            _________________________________


                                                            _________________________________

                                                                         JUDGES